Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 9 December 2021 was received.  Claim 3-52 was cancelled.  Claim 1 was amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Uchiyama et al. in view of Kameyama et al. on claims 1, 2, 4, and 10 is withdrawn, because independent claim 1 has been amended.
	
Claims 1, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0211519, related to CN 105493318 cited in the IDS filed on 9/15/20) in view of Fukui et al. (US 2018/0198169) and Kameyama et al. (US 2005/0153210, related to CN 1322026 cited in the IDS filed on 9/15/20).
Regarding claims 1, 2, and 10, Uchiyama discloses a cathode, comprising: a cathode mixture layer that contains a composite active material particle [0009, 0010, 0045], and a sulfide solid electrolyte [0045, 0050], the composite active material particle (active material composite powder) comprising: an active material particle (cathode active material including carbonates) [0041, 0045]; and a lithium ion conducting oxide (lithium niobate) with which at least part of a surface of the active material particle is coated [0045, 0080, 0092] and includes heat treatment so that the remaining amount of impurities obstructing lithium ion conduction such as hydrated 
Fukui teaches a solid state battery (Abstract) with sulfide solid electrolytes [0055] where the positive electrode active materials are coated with materials including zirconia, lithium titanate, lithium niobate, etc. [0054].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to substitute alternative coating materials such as lithium titanate or zirconia for the lithium niobate of Uchiyama because Fukui recognizes that these coating materials are equivalent for use in a solid state battery. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143. 
Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte (Abstract) where the moisture contained in the positive electrode active material is 300 ppm or less [0017] including examples with moisture down to 100 ppm where the content of lithium carbonate and moisture in the positive electrode active material is controlled so that the expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples showing correlation between the decrease in expansion ratio with the moisture content (Table 5). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the carbonate content and reduce the moisture content to 300 ppm or less (including extrapolation to below 100 ppm) in the cathode active material of Uchiyama and Fukui because Kameyama teaches the control of the content of lithium carbonate and moisture in the positive electrode active material provides for suppression of the expansion ratio of the battery.
.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seino et al. (US 2012/0028128) teaches a sulfide solid electrolyte battery (Abstract) [0021] where surface modifying materials include lithium titanate, lithium niobate, etc. [0028].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727